Ms. Paula Herzmark Executive Director Department of Local Affairs 1313 Sherman Street, Room 518 Denver, CO  80203
Dear Ms. Herzmark:
QUESTION PRESENTED AND CONCLUSION
In your letter of November 1, 1979, you requested an opinion on whether county housing authority bonds and the interest thereon are exempt from state taxation.
     It is my opinion that such bonds and the interest thereon are exempt from state taxation.
ANALYSIS
The creation and conduct of county housing authorities are governed by C.R.S. 1973, 29-4-501, et seq. Nowhere in these statutes does it expressly or directly authorize county housing authorities to issue bonds. Apparently, this is the principle reason there is no reference to the tax exempt status of such bonds. And generally, the statutory provisions relating to county housing authorities are brief when compared with those governing municipal housing authorities, C.R.S. 1973, 29-4-201,et seq., and the state's Colorado housing finance authority, C.R.S. 1973, 29-4-701, et seq.
However, there is a clear reason for the brevity of the statutes governing county housing authorities: a county housing authority has the power "to exercise any of the public powers granted to city housing authorities under part 2 (of article 4 of title 29)."  C.R.S. 1973, 29-4-505(1)(f). Therefore, county housing authorities have the same power to issue bonds as municipal housing authorities under C.R.S. 1973, 29-4-214.
The bonds of a municipal housing authority, including interest thereon, "shall be exempt from taxes."  C.R.S. 1973, 29-4-227. Therefore, it would appear that bonds of a county housing authority should also be exempt, as the county housing authority has the same right to issue tax exempt bonds.
Normally, tax exempt status is found only upon clear and express statutory language. However, in this special situation, it appears that the general assembly intended basically to adopt by reference much of the municipal housing authority provisions for county housing authorities. However, the general assembly should clarify this matter through express legislation.
SUMMARY
It is my opinion that county housing authority bonds, and the interest thereon, are exempt from state taxation to the same extent that municipal housing authority bonds are so exempt.
Very truly yours,
                              J.D. MacFARLANE Attorney General
HOUSING, PUBLIC TAXATION AND REVENUE COUNTIES
C.R.S. 1973, 29-4-505(1)(f) C.R.S. 1973, 29-4-227
C.R.S. 1973, 29-4-214
LOCAL AFFAIRS, DEPT. OF Local Government, Div. of Housing, Div. of
Since it appears that the general assembly basically adopted by references much of the municipal housing authority provisions for county housing authorities, the bonds of the county housing authorities, and interest thereon, are exempt from state taxation.